Stephen F. Brown,




                              Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 15, 2015

                                          No. 04-14-00635-CV

    STATE OF TEXAS on behalf of the Criminal District Attorney for Bexar County, Jonathan
               Watkins, and Thomas Velez, all in their official capacities,
                                       Appellants

                                                    v.

                                        Stephen F. BROWN, Jr,
                                               Appellee

                    From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014-CI-05810
                         Honorable Solomon Casseb, III, Judge Presiding


                                             ORDER
        The State of Texas, on behalf of the Bexar County District Attorney’s Office, Jonathan
Watkins, and Thomas Velez, appeals the trial court’s June 2, 2014 and September 16, 2014,
orders granting sanctions. On December 31, 2014, this court issued an opinion and order in a
related mandamus proceeding in which we held the challenged orders are void and directed the
trial court to vacate the orders. 1 On January 12, 2015, the trial court signed an order vacating
the orders that are the subject of this appeal.

       The parties may file, no later than January 26, 2015, a response showing cause why this
appeal should not be dismissed for lack of jurisdiction because it is moot.




                                                          _________________________________
                                                          Luz Elena D. Chapa, Justice




1
 In re Bexar County Criminal District Attorney’s Office, Jonathan Watkins, and Thomas Velez, 04-14-00804-CV,
2014 WL 7437648 (Tex. App.—San Antonio Dec. 31, 2014, orig. proceeding) (mem. op.).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court